Case 2:18-cv-00463-JRG Document 26 Filed 03/05/19 Page 1 of 7 PageID #: 255




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

     SUPER INTERCONNECT
     TECHNOLOGIES LLC,

                 Plaintiff,

     v.                                   Civil Action No. 2:18-cv-00463-JRG
                                                 JURY TRIAL DEMANDED
     GOOGLE LLC,

                 Defendant.




PLAINTIFF SUPER INTERCONNECT TECHNOLOGIES, LLC’S SUR-REPLY BRIEF
 IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FOR
        IMPROPER VENUE UNDER RULE 12(b)(3) AND 28 U.S.C. § 1406
    Case 2:18-cv-00463-JRG Document 26 Filed 03/05/19 Page 2 of 7 PageID #: 256




         Google’s Reply Brief (Dkt. 25 1, the “Reply”) does not dispute that the facts giving rise to

venue in this case are identical to those in SEVEN, 2 and that this Court found venue to be proper

over Google on the same facts. Rather, Google quibbles with SIT’s well-pleaded facts and merely

re-argues points that this Court, and the Federal Circuit, found unpersuasive. For the reasons

discussed in this Sur-Reply, SIT’s Opposition (Dkt. No. 23), and SEVEN, Google has not

demonstrated that SIT failed to meet its venue burden, and the Court should deny Google’s Motion.

I.       ARGUMENT

         A.     The GGC Servers Establish Venue in this District.

         Google repeatedly asserts that the Federal Circuit “declined to address the merits” of

Google’s mandamus petition. But this is not entirely true. As the majority noted in its decision,

“We have nevertheless found mandamus to be available for asserted § 1400(b) violations in certain

exceptional circumstances warranting immediate intervention to assure proper judicial

administration.” In re Google LLC, No. 2018-152, 2018 WL 5536478, at *2 (Fed. Cir. Oct. 29,

2018). Google thus had the opportunity to convince the Federal Circuit that venue in this District

was an “exceptional circumstance” warranting mandamus. Yet the Federal Circuit majority noted

that Google failed to show that such exceptional circumstances were implicated. Id.

         Google’s attempt to paint the Federal Circuit’s holding as narrowly as possible does not

change the fact that the Federal Circuit had an opportunity, on identical facts, to reverse the result

in SEVEN but did not do so. Google also spends time quoting from the dissents in the two Federal

Circuit cases. But Google does not explain why the views of the minority should somehow be

found more persuasive than the majority. In short, Google has presented no reason for anyone to

believe that the Federal Circuit would reach the opposite conclusion that this Court did in SEVEN


1
    All docket citations are to the consolidated case, No. 2:18-cv-463-JRG.
2
    SEVEN Networks, LLC v. Google LLC, 315 F. Supp. 3d 933 (E.D. Tex. 2018).


                                                  1
    Case 2:18-cv-00463-JRG Document 26 Filed 03/05/19 Page 3 of 7 PageID #: 257




if given a third chance to review the SEVEN decision. The best Google can do, as it admits in reply,

is argue that the “Federal Circuit has not yet decided whether GGC servers establish venue.” Even

if true (which is debatable), that the Federal Circuit hasn’t decided a particular issue is no reason

for this court to discard its own well-reasoned findings and now reach the opposite conclusion.

         B.    GGC Servers Are A Regular and Established Place of Business of Google.

         As discussed in SIT’s Opposition and SEVEN, both the GGC servers and their locations

satisfy the “regular and established place of business” requirement of 28 U.S.C. § 1400(b). Yet

Google attempts, improperly, to contest the well-pleaded venue facts alleged by SIT in its

Complaint. SIT’s Complaint alleges that “[b]oth the server itself and the place of the Google

Global Cache server, independently and together, constitute a ‘physical place’ and a ‘regular and

established place of business’ of Google.” Dkt. No. 1 at ¶ 5. 3 But Google cannot be heard to contest

SIT’s “physical place” factual averment. “Venue is based on the facts alleged in the well-pleaded

complaint.” Hoover Group, Inc. v. Custom Metalcraft, Inc., 84 F.3d 1408, 1410 (Fed. Cir. 1996).

Cases from this court have found that “[i]f there is no evidentiary hearing, a plaintiff may carry its

burden by presenting facts, deemed to be true, that establish venue . . . and will resolve any

conflicts in the plaintiff’s favor.” Norsworthy v. Mystik Transp., Inc., 430 F. Supp. 2d 631, 633

(E.D. Tex. 2006). See also Elbit Sys. Land v. Hughes Network Sys., LLC, No. 2:15-CV-37-RWS-

RSP, 2016 WL 3675590, at *2 (E.D. Tex. Mar. 30, 2016) (“On a Rule 12(b)(3) motion

to dismiss for improper venue, the court must accept as true all allegations in the complaint and

resolve all conflicts in favor of the plaintiff.”). Thus, if Google wishes to challenge SIT’s well-

pleaded facts, it must request an evidentiary hearing with the Court, rather than improperly

quibbling with SIT’s well-pleaded facts in a Rule 12(b)(3) Motion.


3
 Unless otherwise indicated, all emphasis is added and all internal citations and quotation marks
are omitted.


                                                  2
    Case 2:18-cv-00463-JRG Document 26 Filed 03/05/19 Page 4 of 7 PageID #: 258




         Google then argues that the GGC server is like a “piece of hardware or equipment” and

thus cannot establish venue. See Reply at 3. This Court in SEVEN rejected similar arguments from

Google because “[t]he ‘place’ is specifically localized: a physical server occupying a physical

space. Not only does Google exercise exclusive control exercised over the digital aspects of the

GGC, Google exercises exclusive control over the physical server and the physical space within

which the server is located and maintained.” SEVEN, 315 F. Supp. 3d at 951 (emphasis in

original). Thus, this Court’s analysis was focused on the exclusive control that Google possesses

over the servers and their physical space. Accordingly, it does not matter, as Google contends,

whether the “place of business” is characterized as “real” or “personal” property.

         Next, Google argues that SIT mischaracterized Google’s position that the GGC servers are

not like warehouses. See Reply at 4. But this Court did not rely on the “real” vs. “personal”

property distinction. Instead, the Court found that “the GGC servers are best characterized as local

data warehouses, storing information in local districts to provide Google’s users with quick access

to the cached data, avoiding the delays associated with distant data retrieval from Google Data

Centers. This type of logistical positioning is commonplace for larger corporate interests,

especially where prompt delivery is a core aspect of a business strategy.” SEVEN, 315 F. Supp. 3d

at 960-61. Google’s argument that the server space is personal property should be rejected. Google

then contends that the CUPP 4 decision from the Northern District of Texas “plainly rejected the

underpinnings of SIT’s theory of venue.” Reply at 4. But Google fails to explain why the CUPP

court would necessarily have found that the GGC Servers, as opposed to the servers in CUPP,

were not a regular and established place of business. Although the CUPP court does note the




4
  CUPP Cybersecurity LLC v. Symantec Corp., No. 3:18-cv-1554 (N.D. Tex.), Dkt. No. 53
(Exhibit A to Google’s Motion).


                                                 3
    Case 2:18-cv-00463-JRG Document 26 Filed 03/05/19 Page 5 of 7 PageID #: 259




tension between SEVEN and Personal Audio, 5 and renders its decision using reasoning more

similar to Personal Audio, Google ignores that this Court also expressly addressed, and criticized,

the Personal Audio decision in SEVEN. SEVEN, 315 F. Supp. 3d at 950. Google provides no reason

why this Court should supplant its own reasoning with that of its sister court, especially when its

own reasoning has already been applied to these identical facts.

         C.     Google Does Not Demonstrate That There Must Be A Tie Between “Acts Of
                Infringement” And The “Regular And Established Place Of Business.”

         Google’s contention that the “acts of infringement” must be tied to a “regular and

established place of business” is based on only on two district court cases from 1966 and 1971,

respectively. 6 Google further contends that “SIT . . . cites no legal authority to support its

contention other than this Court’s decision in SEVEN.” Dkt. No. 25 at 5. But the significance of

SEVEN compared to Google’s two 45+ year-old cases cannot be overstated. After all, SEVEN was

released last year and dealt with identical facts to the ones presented here. Google does not explain

why two cases in two different district courts that were decided when patent venue law was vastly

different should be more persuasive than an opinion of this Court from last year on identical facts.

         Had Google closely analyzed SEVEN, it would have noticed that there is a Fifth Circuit

case decided more recently than either of Google’s cited cases that found it was error to “requir[e]

a showing that the particular division [of the business] charged with the infringements [sic] had a

regular and established place of business present in the District.” Gaddis v. Calgon Corp., 449

F.2d 1318, 1320 (5th Cir. 1971). 7 SEVEN further discusses how the view that the acts of

infringement need not be tied to the place of business “is repeated by commentators and case law


5
  Personal Audio, LLC v. Google, Inc., 280 F. Supp. 3d 922 (E.D. Tex. 2017).
6
  Scaramucci v. FMC Corp., 258 F. Supp. 598, 602 (W.D. Okla. 1966); Jeffrey Galion, Inc. v. Joy
Mfg. Co., 323 F. Supp. 261, 266-67 (N.D. W. Va. 1971).
7
  As this Court noted in SEVEN, Gaddis is not controlling. But neither are Google’s cases. And
Google does not explain why its cases are more persuasive than a contrary Fifth Circuit opinion.


                                                 4
    Case 2:18-cv-00463-JRG Document 26 Filed 03/05/19 Page 6 of 7 PageID #: 260




alike.” SEVEN Networks, LLC v. Google LLC, 315 F. Supp. 3d 933, 946 n.17 (E.D. Tex. 2018)

(citing, among other things, Cabot Corp. v. WGM Safety Corp., 562 F. Supp. 891, 892 (D. Mass.

1983), which held “I do not read § 1400(b) as requiring that there be some connection between the

acts of infringement alleged and the regular and established place of business within this district.”).

         Google makes a final attempt at obfuscation by claiming that between 1990 and 2017, the

Federal Circuit’s VE Holding decision made this issue “irrelevant.” But that would not account for

the absence of cases between 1971 and 1990 that adopt the “nexus” requirement. Tellingly, Google

omits any district court cases 8 dealing with this issue after TC Heartland. Presumably, Google

ignores these cases because they reach the opposite result. The choice is therefore whether (1) to

follow this Court (in SEVEN), two district courts that have opined on this issue since TC Heartland,

and the Fifth Circuit or (2) to follow two cases from 1966 and 1971. SIT believes that the first

course is most prudent, since it accurately describes the current state of the law. Google’s argument

that there must be some “nexus” requirement between “acts of infringement” and “regular and

established place of business” should be rejected.

         D.     Venue Discovery.

         SIT renews its request for venue discovery in the event that the Court desires a more fully-

developed factual record to decide the Motion.

II.      CONCLUSION

         For the foregoing reasons, SIT respectfully requests that the Court find that the GGC

servers and their locations satisfy 28 U.S.C. § 1400(b) and deny Google’s Motion.



8
  See Bristol-Myers Squibb Co. v. Mylan Pharm. Inc., No. CV 17-379-LPS, 2017 WL 3980155, at
*20 (D. Del. Sept. 11, 2017) (“The statute does not state that in order for venue to be proper the
defendant is to have committed acts of infringement in a district ‘arising from’
a regular and established place of business in that district.”); Plexxikon Inc. v. Novartis Pharm.
Corp., 17-CV-04405-HSG, 2017 WL 6389674, at *2 (N.D. Cal. Dec. 7, 2017) (Same).


                                                  5
 Case 2:18-cv-00463-JRG Document 26 Filed 03/05/19 Page 7 of 7 PageID #: 261




Dated: March 5, 2019                               Respectfully submitted,

                                                   /s/ Jeffrey R. Bragalone_______
                                                   Jeffrey R. Bragalone
                                                   Texas Bar No. 02855775
                                                   T. William Kennedy Jr.
                                                   Texas Bar No. 24055771
                                                   Brian P. Herrmann
                                                   Texas Bar No. 24083174

                                                   Bragalone Conroy PC
                                                   2200 Ross Avenue
                                                   Suite 4500W
                                                   Dallas, TX 75201
                                                   Tel: (214) 785-6670
                                                   Fax: (214) 785-6680
                                                   jbragalone@bcpc-law.com
                                                   bkennedy@bcpc-law.com
                                                   bherrmann@bcpc-law.com

                                                   OF COUNSEL:
                                                   Wesley Hill
                                                   State Bar No. 24032294
                                                   Ward, Smith & Hill, PLLC
                                                   PO Box 1231
                                                   Longview, Texas 75606-1231
                                                   (903) 757-6400 (telephone)
                                                   (903) 757-2323 (facsimile)
                                                   wh@wsfirm.com



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this the 5th day of March, 2019.


                                                   /s/ Jeffrey R. Bragalone_______
                                                   Jeffrey R. Bragalone




                                               6
